Case 6:20-cv-00737-ADA Document 11-4 Filed 10/27/20 Page 1 of 2




         EXHIBIT C
10/14/2020                       Case 6:20-cv-00737-ADA Document    11-4
                                                             California      Filed
                                                                        Northern       10/27/20 Page 2 of 2
                                                                                 District

  California Northern District




  Cases by Year

   Cases by Year

   200



   160



   120


                                                                            188
   80



   40



   0
                                                                            YTD

                                                                  U.S. District Courts




                                                                                         YTD            2020 est

     U.S. District Courts                                                                188              240

     Total                                                                               188              240




https://search.docketnavigator.com/patent/court/8/17?print=true                                                    1/1
